 

[logo1.jpg]

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is entered this 31st day of October, 2019, by and
between Saleen Automotive (the “Employer”), and LAWRENCE BALINGIT, hereinafter
referred to as “Employee,” in consideration of the mutual promises made herein,
agree as follows:

 

ARTICLE 1. AT-WILL EMPLOYMENT

 

Section 1.1. At-Will Employment. Employer hereby employs Employee and Employee
hereby accepts employment with Employer on an at-will basis, with both Employer
and Employee able to terminate the employment relationship at any time, with or
without cause. This at-will status can only be changed by a writing signed by
Employer’s President or CEO.

 

Section 1.2. Annual Review. Employer will grant Employee an annual review. This
annual review may result in a corresponding increase in salary to Employee, but
any increase in salary is in the sole discretion of Employer.

 

ARTICLE 2. DUTIES AND OBLIGATIONS OF EMPLOYEE

 

Section 2.1. General Job Responsibilities. Employee is being hired for the
position of Full-time CHIEF FINANCIAL OFFICER / OPERATING OFFICER. Employee
shall report directly to the CEO, Steve Saleen or designate. Employee’s duties
include, among others: see job description attached

 

Section 2.2. Matters Requiring Consent of Employer’s President and/or CEO.
Employee shall not, without specific written approval of the Employer’s CEO, do
or contract to do any of the following:

 

(1)Bind the Employer to any contract or agreement; or

(2)Any other matter prohibited by the Employer’s practices and policies, written
or otherwise.

 

Section 2.3. Devotion to Employer’s Business.

 

(a)  Subject to the exceptions set forth herein, Employee shall devote his full
professional time, attention, best efforts, energy and skill to the business of
Employer during the term of his employment necessary to effectively and
efficiently execute all job responsibilities set forth in Section 2.1. Employee
may devote time and attention to other activities that do not compete with
Employer or interfere with Employee’s obligations, duties and responsibilities
to Employer hereunder.

 

(b)  During Employee’s employment with Employer, Employee shall not engage in
any other business duties or pursuits whatsoever, or directly or indirectly
render any services of a business, commercial, or professional nature to any
other person or organization, whether for compensation or otherwise, that
competes or could compete with Employer or interfere with Employee’s
obligations, duties and responsibilities to Employer hereunder, without the
prior written consent of Employer’s President and/or CEO. However, the
expenditure of reasonable amounts of time for educational, charitable, or
professional activities shall not be deemed a breach of this agreement if those
activities do not materially interfere with the services required under this
agreement and shall not require the prior written consent of Employer’s
President and/or CEO.

 

(c) This agreement shall not be interpreted to prohibit Employee from making
passive personal investments or conducting private business affairs if those
activities do not interfere or conflict with the services required under this
agreement. However, during the term of Employee’s employment, Employee shall not
directly or indirectly acquire, hold, or retain any interest in any business
competing with or similar in nature to the business of Employer.

 

   

[logo1.jpg]   

 

Section 2.4. Competitive Activities. To the extent permitted by law, while
Employee is an employee of Employer, and for a period of one (1) year after
termination, Employee shall not, directly or indirectly, either as an employee,
employer, consultant, agent, principal partner, stockholder, corporate officer,
director, or in any other individual or representative capacity, engage or
participate in any business that competes with any or all of Employer’s
businesses.

 

Section 2.5. Uniqueness of Employee’s Services and Injunctive Relief. Employee
hereby represents and agrees that the services to be performed by Employee under
this agreement are of a special, unique, unusual, extraordinary and intellectual
character that gives them a peculiar value, the loss of which cannot be
reasonably or adequately compensated in damages in an action at law. Employee
therefore expressly agrees that Employer, in addition to any other rights or
remedies that the Employer may possess, shall be entitled to injunctive and
other equitable relief to prevent or remedy a breach of this contract by
Employee. The parties are aware that under California law specific performance
may not be available to enforce all breaches of this agreement but acknowledge
that for all such material breaches of this agreement the non-breaching party
would be harmed and both parties agree that this harm will be recoverable
through monetary damages.

 

Section 2.6. Trade Secrets.

 

(a)  The parties acknowledge and agree that during Employee’s employment and in
the course of the discharge of her duties hereunder, Employee shall have access
to and become acquainted with information concerning the operation and processes
of Employer, including without limitation, financial, personnel, sales, and
other information that is owned by Employer’s business, and that such
information constitutes Employer’s trade secrets (“Trade Secrets”).

 

(b)  Employee specifically agrees that he shall not misuse, misappropriate, or
disclose any such Trade Secrets, directly or indirectly to any other person or
use them in any way, either during the term of this Agreement or at any other
time thereafter, except as is required in the course of his employment
hereunder.

 

(c) Employee acknowledges and agrees that the sale or unauthorized use or
disclosure of any of Employer’s Trade Secrets obtained by Employee during the
course of his employment with Employer, including information concerning
Employer’s current or any future and proposed work, services, or products, the
facts of any such work production, as well as any descriptions thereof, would
constitute unfair trade practices and unauthorized use of the Employer’s Trade
Secrets, whether such information is used during the term of Employee’s
employment or at any other time thereafter.

 

(d)  Employee further agrees that all files, records, documents, drawings,
specifications, equipment, and similar items relating to Employer’s business,
whether prepared by Employee or others, are also considered Trade Secrets and
that they are and shall remain exclusively the property of Employer and that
they shall be removed from the premises of Employer only with the express prior
written consent of Employer. Employee shall not, either directly or indirectly,
solicit, induce, recruit or encourage any client(s), customer(s), independent
contractor(s), consultant(s) or employee(s) of Employer, its parent,
subsidiaries or affiliates to cease doing business with Employer, to do less
business with Employer, to do business with an unrelated company or to terminate
employment or an independent contractor relationship with Employer for one (1)
year following termination of Employee’s employment. Trade Secrets do not
include: (1) information that was in the public domain at the time of
disclosure; or (2) information that subsequently becomes part of public
knowledge or literature through a deliberate act of Employer or Employee as of
the date of its becoming public.

 

Section 2.7 Employee Indemnification. To the extent permitted by law, Employee
shall indemnify and hold Employer harmless from all liability for loss, damage,
or injury to persons or property resulting from the negligence or misconduct of
Employee. In addition, Employee shall indemnify and hold Employer harmless from
all liability for loss, damage, or injury to persons or property as a result of
a claim against Employer, or any of its employees, from any of Employee’s former
employers.

 

   

[logo1.jpg]   

 

Section 2.8 Discoveries. All inventions, discoveries, ideas, and other
intellectual property rights (“Intellectual Property”) made or conceived by
Employee, either solely or jointly with others, whether they can be patented or
not, to the extent related to and arising out of Employee’s performance under
this Agreement shall be promptly and fully disclosed to the Employer, considered
work for hire and all right, title and interest thereto anywhere in the world
shall be the Employer’s property. In the event that such inventions, discoveries
and ideas are not considered work for hire for any reason, Employee hereby
unconditionally assigns to the Employer all of his right, title and interest
therein. Employee agrees to execute any and all documents deemed necessary by
the Employer to effectuate the foregoing at any time, whether before or after
the expiration or earlier termination of this Agreement. Compensation for any
such inventions, discoveries or ideas shall be deemed to be included in the
compensation paid to Employee hereunder.

 

ARTICLE 3. OBLIGATIONS OF EMPLOYER

 

Section 3.1. General Description. Employer shall provide Employee with the
compensation, benefits, and business expense reimbursement specified elsewhere
in this agreement.

 

Section 3.2. Office and Staff. Employer shall provide Employee with an office,
office equipment, supplies, and other facilities and services, suitable to
Employee’s position and adequate for the performance of his duties. Employee
shall work from the Employer’s corporate headquarters, which is current located
in 2735 Wardlow Road Corona, California 92882. Employee is required to spend
time at the Employer’s corporate headquarters and in the field as necessary to
effectively carry out his job duties and responsibilities, maintain team
continuity and direction, and to achieve his established goals. Employee
understands and agrees that some travel may be necessary to accomplish his job
responsibilities outlined herein.

 

ARTICLE 4. COMPENSATION OF EMPLOYEE

 

Section 4.1. Annual Salary.

 

(a)As compensation for the services to be rendered hereunder, Employee shall
receive an annual salary at $ 225,000.00 on bi-weekly payroll. Paychecks are
pro-rated based on start date and payroll cut-off.

 

Section 4.2. Tax Withholding. Employer shall have the right to deduct or
withhold from the compensation due to Employee hereunder any and all sums
required for federal income and Social Security taxes and all state or local
taxes now applicable or that may be enacted and become applicable in the future.

 

ARTICLE 5. EMPLOYEE INCENTIVES

 

 Section 5.1. Bonus Plan. In addition to Employee’s annual salary set forth in
Section 4.1, Employee may be entitled to the following: A bonus plan that is
mutually established based on performance and company goals of $125,000 on or
after May 15, 2020.

 

Section 5.2. Must Be Employed. In order for Employee to earn the incentives
listed in this Article, Employee must be employed by Employer in the same
capacity as listed in Section 2.1 above, at the time the incentive is earned.
Alternatively, Employee is entitled to the above compensation if Employee is
employed by Employer in a different position, if approved by the Employer, at
Employer’s sole discretion. If Employee is terminated, then any unearned
incentives will expire immediately.

 

   

[logo1.jpg]   

 

ARTICLE 6. EMPLOYEE BENEFITS

 

 Section 6.1. Eligibility. Employee will be entitled to begin accruing the
benefits listed in this Article immediately after sixty (60) full calendar days
from Employee’s start date.

 

 Section 6.2. Annual Vacation. To the extent that the Employer offers vacation
leave to its employees, Employee will be eligible to participate in such a plan,
in accordance with what the Employer offers to other comparable employees. A
minimum of 2 weeks paid vacation plus one week paid vacation at company
shut-down during the December Holiday week,

 

 Section 6.3. Sick Leave. To the extent that the Employer offers sick leave to
its employees, Employee will be eligible to participate in such a plan, in
accordance with what the Employer offers to other comparable employees. A
minimum of 1 week paid sick leave.

 

 Section 6.4. Medical Coverage. Employee is entitled to participate in any
medical coverage program that is currently offered to other employees
conditional on acceptance by the insurance carrier, and enrollment policy.

 

 Section 6.5. Retirement Plan. Employee is entitled to participate in any
retirement plan that employer currently has available for all employees
conditional on the provisions of the retirement plan (i.e. enrollment policies).
The employee is also granted 492,000 (four hundred ninety-two thousand) shares
of company stock (when trading starts) over 3 years: 164,000 (one hundred
sixty-four thousand) shares will be granted in the first year of employment;
another 164,000 (one hundred sixty-four thousand) shares will be granted in the
second year of employment; and another 164,000 (one hundred sixty-four thousand)
shares will be granted in the third year of employment.

 

ARTICLE 7. BUSINESS EXPENSES

 

 Section 7.1. Reimbursement of Other Business Expenses.

 

(a)  Employer shall reimburse Employee for all reasonable business expenses
incurred by Employee in connection with the business of Employer, conditional on
Employee receiving written authorization from the President or CEO, prior to
including such expense. Expense reimbursements should comply with company
guidelines.

 

(b)  Each such expenditure shall be reimbursable only if it is of a nature
qualifying it as a proper deduction on the federal and state income tax return
of Employer.

 

(c)  Each such expenditure shall be reimbursable only if Employee furnishes to
Employer adequate records and other documentary evidence required by federal and
state statutes and regulations issued by the appropriate taxing authorities for
the substantiation of each such expenditure as an income tax deduction.

 

●Hotel/Lodging: valid for 6 months of continuous employment that is mutually
agreed upon paid by the company.

 

ARTICLE 8. TERMINATION OF EMPLOYMENT

 

Section 8.1. Termination At Will. Employee’s employment hereunder is at will and
may be terminated by either Employer or Employee at any time for any reason,
with or without cause.

 

Section 8.2.  Termination Upon Death. Employee’s employment hereunder shall
terminate upon his death, in which event the Employer shall pay to such person
as the Employee shall have designated in a written notice filed with the
Employer, or if no such person shall have been designated to his estate, all
salary, amounts due under benefit plans and profit sharing plans, and
reimbursement of business expenses through the date of termination.

 

   

[logo1.jpg]   

 

Section 8.3. Termination Upon Disability. If, as a result of a permanent mental
or physical disability, Employee shall have been absent from his duties
hereunder on a full-time basis for three (3) consecutive months, (“Disability”)
and, within thirty (30) days after the Employer notifies Employee in writing
that it intends to replace him, (which notice can be given at the end of the
second month during such three-month period), Employee shall not have returned
to the complete performance of his duties on a full-time basis, the Employer
shall be entitled to terminate Employee’s employment. In addition, Employee
shall, upon her Disability, have the right to terminate his employment with
Employer. If such employment is terminated (whether by the Employer or Employee)
as a result of Employee’s Disability, then Employer shall pay, if applicable, to
Employee all salary, amounts due under benefit plans and profit sharing plans,
and reimbursement of business expenses, through the date of termination.

 

Section 8.4. Termination for Cause. Employer shall be entitled to terminate
Employee’s employment for Cause, in which event Employee shall be entitled, if
applicable, to all salary, amounts due under benefit plans and profit sharing
plans, and reimbursement of business expenses, through the date of termination.
For purposes of this agreement, “Cause” shall mean (i) the conviction of
Employee of a felony, (ii) the commission by Employee of an act of fraud or
embezzlement involving assets of the Employer or its customers, suppliers or
affiliates, (iii) a willful breach or habitual neglect of Employee’s duties
which he is required to perform under the terms of his employment (See Section
2.1, above), (iv) refusal to timely produce any and all documentation related to
the Employer’s business to the President and/or CEO upon request therefrom, or
(v) gross misconduct or gross negligence in connection with the business of the
Employer or an affiliate which has a material adverse effect on the Employer and
any subsidiaries. Notwithstanding the foregoing, Employee shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to Employee a notice of termination which specifies the grounds for termination
and a statement of supporting facts.

 

Section 8.5 Termination without Cause. Employee’s employment hereunder may be
terminated by Employer without Cause at any time and without prior notice to
Employee.

 

Section 8.6 Payments upon Termination without Cause. In the event that
Employee’s employment with Employer is terminated by Employer without Cause
pursuant to Section 8.5 above, then Employee shall be entitled to receive
payment of two (2) weeks of Employee’s base salary in effect as of the date of
such termination and only if the employee has been with the company more than 2
years. The severance payments will be made in accordance with the normal payroll
cycle of Employer and subject to any required tax withholdings and deductions.
In the event that Employee breaches any of the covenants set forth in Article 2
or is terminated with Cause pursuant to Section 8.4 above, Employer shall have
no obligation to provide, and Employee shall have no right to receive, any
payments or benefits pursuant to this Section 8.6.

 

Section 8.7 Return of Documents. Upon the termination of Employee’s employment
with Employer for any reason, including without limitation termination by the
Employer for Cause, Employee shall promptly deliver to Employer all
correspondence, manuals, orders, letters, notes, notebooks, reports, programs,
proposals, appraisal documents, agreements, and any documents and copies
concerning Employer’s customers or concerning products or processes used by
Employer and, without limiting the foregoing, will promptly deliver to the
Employer any and all other documents or material containing or constituting
trade secrets.

 

ARTICLE 9. GENERAL PROVISIONS

 

 Section 9.1. Notices. Any notices to be given hereunder by either party to the
other shall be in writing and may be transmitted by personal delivery or
facsimile or overnight mail. Notices shall be addressed to the parties at the
addresses below. Such notice or communication shall be deemed to have been given
or made, as of the date of delivery, as evidenced by a signed declaration under
penalty of perjury in the event of personal delivery, as evidenced by a
facsimile confirmation sheet in the event of facsimile delivery, or as evidenced
by prove of overnight delivery in the event of delivery by overnight courier.

 

   

[logo1.jpg]   

 

If to Employer: Saleen Automotive  

2735 Wardlow Rd.

Corona, CA 92882

Facsimile: 888-729-4827

 

with a copy to: Stephen M. Lewis, Esq.  

THE WALKER LAW FIRM,

A Professional Corporation

3991 MacArthur Blvd., Suite 350

Newport Beach, California 92660

 

If to Employee:

 

 Section 9.2. Arbitration.

 

(a)  Any controversy between Employer and Employee involving the construction or
application of any of the terms, provisions, or conditions of this agreement
shall on written request of either party served on the other be submitted to
arbitration.

 

(b)  Employer and Employee shall each appoint one person to hear and determine
the dispute. If the two (2) persons so appointed are unable to agree, then those
persons shall select a third impartial arbitrator whose decision shall be final
and conclusive upon both parties.

 

(c)  The cost of arbitration shall be borne by the losing party or in such
proportions as the arbitrators decide.

 

Section 9.3. Attorney’s Fees and Costs. If any action at law or in equity is
necessary to enforce or interpret the terms of this agreement, the prevailing
party shall be entitled to reasonable attorney’s fees, costs, and necessary
disbursements in addition to any other relief to which that party may be
entitled. This provision shall be construed as applicable to the entire
contract.

 

Section 9.4. Entire Agreement. This agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the employment of Employee by Employer and contains all of the covenants and
agreements between the parties with respect to that employment in any manner
whatsoever. Each party to this agreement acknowledges that no representation,
inducements, promises, or agreements, orally or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement, or promise not contained in this
agreement shall be valid or binding on either party.

 

Section 9.5. Modifications. Any modification of this agreement will be effective
only if it is in writing and signed by the party to be charged.

 

Section 9.6. Effect of Waiver. The failure of either party to insist on strict
compliance with any of the terms, covenants, or conditions of this agreement by
the other party shall not be deemed a waiver or relinquishment of any right or
power at any one time or times be deemed a waiver or relinquishment of that
right or power for all or any other times.

 

Section 9.7. Partial Invalidity. If any provision in this agreement is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.

 

   

[logo1.jpg]   

 

Section 9.8. Law Governing Agreement/Venue. This agreement shall be governed by
and construed in accordance with the laws of the State of California. Any legal
action, suit, arbitration, or proceeding arising from or relating to this
Agreement shall be brought and maintained in the appropriate court or arbitrator
located in and with jurisdiction over Orange County, California and the parties
hereby submit to the jurisdiction thereof.

 

Section 9.9. Understanding Agreement. Employee has read and fully understands
the points listed above and has agreed to adhere to all sections as presented.
Employee has had an opportunity to seek the advice of legal counsel regarding
the terms of this agreement.

 

Section 9.10. Assignment. This agreement, and the Employee’s rights and
obligations hereunder, may not be assigned by the Employee.

 

Section 9.11. Amendment; Waiver. This agreement may be amended, modified,
superseded, cancelled, renewed or extended and the terms or covenants hereof may
be waived, only by a written instrument executed by both parties as hereto, as
in the case of a waiver, by the party waiving compliance.

 

Section 9.12 Severability. If any term, provision, or part of this agreement is
found by a court or arbitrator to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other terms, provisions, and
parts of this agreement shall nevertheless remain in full force and effect as
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. On such
determination that any term, provision or part of this agreement is invalid,
illegal or incapable of being enforced, this agreement shall be deemed to be
modified so as to effect the parties’ original intent as closely as possible to
the end that the transactions contemplated by this agreement and the terms and
provisions of this agreement are fulfilled to the greatest extent possible.

 

IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers or
other authorized signatory, have executed this agreement as of the date first
above written. This agreement may be signed in counterparts and facsimile
signatures are treated as original signatures.

 

“Employee”  

“Employer”

     

Lawrence Balingit 

 

Steve Saleen 

( PRINT NAME)   ( PRINT NAME)       /s/ Lawrence Balingit   /s/ Steve Saleen

SIGNATURE

 

SIGNATURE

    By: CEO

 

   

[logo1.jpg]   

 

The CFO/COO assists the CEO with developing, communicating and implementing the
company’s vision.; formulates and implements the company’s financial plans,
supports all aspects of business planning/development from financial analysis
and budget development.

 

Primary Duties:

 

●Assists the CEO in raising capital in the private and public markets.

●Prepare, review and approve all Form 10, 8-K, 10-K, 10-Q filings with the SEC

●Prepare month-end, quarter-end and year-end financial statements including
year-end activities, general ledger maintenance, Balance Sheet and Profit & Loss
accounts reconciliation and corporate/overhead cost allocation.



●Report financial results to the board of directors

●Responsible for long-term budgetary planning and costs management

●Prepare and maintain financial reports; Monthly/ Quarterly/ Annual P&L (actual
vs budget); weekly cash flow forecast



●Complete Analysis of financial results

●Engage the board or directors, audit and investment committee around issues,
trends and changes in the operations of the company



●Responsible for development and monitoring of budgets, prepare financial
forecasts and monitor performance vs. budget, consolidate results, prepare
rolling 6 months forecasts.



●Develop short, medium and long-term financial plans and projections

●Responsible for audits and proper tax filings; Prepare all fiscal reporting
including regulatory and government reports



●Ensure legal and regulatory compliance regarding all financial functions

 

   

   

 